        Case 3:17-cv-01734-JPW Document 50 Filed 02/08/19 Page 1 of 9




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                              :
B.L., a minor, by her father,                 :
LAWRENCE LEVY, and her mother,                :
BETTY LOU LEVY                                : Civil Action No. 3:17-cv-1734
                                              :
                       Plaintiff,             : (The Hon. A. Richard Caputo)
             v.                               :
                                              :
MAHANOY AREA SCHOOL                           :
DISTRICT,                                     :
                                              :
                       Defendant.             :
                                              :

     PLAINTIFF’S RESPONSE TO DEFENDANT’S STATEMENT OF
                      UNDISPUTED FACTS

      Pursuant to Local Rule 56.1, Plaintiff B.L. hereby responds to Defendant

Mahanoy Area School District’s (“MASD”) Statement of Undisputed Facts. By

making these responses, plaintiff does not concede the materiality of any purported

undisputed fact or waive her right to raise such a challenge.

      Plaintiff responds as follows:

      1.     Not disputed.

      2.     Not disputed.

      3.     Not disputed.

      4.     Not disputed.



                                                                      PHDATA 6733956_3
        Case 3:17-cv-01734-JPW Document 50 Filed 02/08/19 Page 2 of 9




      5.    Not disputed.

      6.    Not disputed.

      7.    Not disputed.

      8.    Not disputed.

      9.    Not disputed.

      10.   Disputed. Cheerleaders are selected in May and practice over the

summer and during the school year through the end of March. Pl.’s Ex. F,1

Luchetta-Rump Dep., Oct. 10, 2018, at 13:18–25.

      11.   Not disputed.

      12.   Not disputed.

      13.   It is not disputed that MASD expects Mahanoy Area High School

(“MAHS”) cheerleaders to abide by a set of rules (the “Cheerleading Rules”).

      14.   Not disputed.

      15.   Not disputed.


1
      References to Plaintiff’s Exhibits are to the previously filed exhibits in
support of Plaintiff’s Motion for Summary Judgment, available at ECF 39-1 (Pl.’s
Exs. A–J) and ECF 39-2 (Pl.’s Exs. K–Q).




                                        2                            PHDATA 6733956_3
        Case 3:17-cv-01734-JPW Document 50 Filed 02/08/19 Page 3 of 9




      16.       Not disputed that MAHS cheerleading coaches discuss the rules

generally with students who are trying out for the cheerleading team. However,

the record does not support a claim that the coaches explained anything about

whether students’ out-of-school speech could be punished under the Cheerleading

Rules. Pl.’s Ex. F, Luchetta-Rump Dep., Oct. 10, 2018, at 12:19–13:1.

      17.       Not disputed.

      18.       Not disputed.

      19.       Not disputed.

      20.       Not disputed that the Pennsylvania Interscholastic Athletic

Association, Inc. (“PIAA”), is a nonprofit organization that promulgates

regulations that describe the PIAA’s conception of good sportsmanship, among

other things.

      21.       Not disputed.

      22.       Not disputed.

      23.       Not disputed.

      24.       Not disputed that MASD allows the MAHS cheerleading coaches to

promulgate team rules without anyone else reviewing those rules.




                                            3                             PHDATA 6733956_3
        Case 3:17-cv-01734-JPW Document 50 Filed 02/08/19 Page 4 of 9




      25.    This is an inadmissible statement of lay opinion. The cited testimony

was elicited from a 16-year old student without having explained the meaning of

the term “reasonable” or having established a foundation of experience,

knowledge, or legal training that would allow B.L. to offer a useful opinion within

the scope of Federal Rule of Evidence 701, rendering it inadmissible. Counsel

objected to MASD’s counsel’s attempts to elicit opinion testimony from B.L. that

she is not qualified to give. See, e.g., Pl.’s Ex. I, B.L. Dep., Oct. 24, 2018, at 54:4–

55:16, 56:20–60:9, 63:23–66:1, 89:22–90:15, 91:10–20; Pl.’s Ex. J, B.L. Dep.,

Nov. 21, 2018, at 16:11–22:9, 27:15–20. B.L. also testified that she believes it is

not “reasonable and appropriate” for a school district to force students to comply

with rules that violate their constitutional rights. Pl.’s Ex. J at 43:7–14.

      26.    Without conceding the validity of the rule, not disputed.

      27.    Without conceding the validity of the rule, not disputed.

      28.    Not disputed that Mrs. Levy, who is not legally trained, thinks that

school districts have the right to teach students about respect and impose rules

regarding respect.

      29.    Not disputed.

      30.    Not disputed.

      31.    Not disputed.

                                           4                               PHDATA 6733956_3
        Case 3:17-cv-01734-JPW Document 50 Filed 02/08/19 Page 5 of 9




      32.    Not disputed that B.L. did not object to or file a complaint regarding

the Cheerleading Rules prior to being punished pursuant to those rules.

      33.    Not disputed.

      34.    Not disputed.

      35.    Not disputed.

      36.    Not disputed.

      37.    Not disputed.

      38.    Not disputed.

      39.    Not disputed.

      40.    Not disputed that part of B.L.’s motivation in making and posting the

Snap—but not her entire motivation—concerned frustration at not making the

varsity cheerleading squad. Pl.’s Ex. I, B.L. Dep., Oct. 24, 2018, at 33:12–17.

      41.    Not disputed that the Snap depicted at Ex. D-2 exists and contains the

quoted text, as well as an upside-down smiley face. The record citation does not

establish its authorship or the timing of its creation.

      42.    Not disputed.

      43.    Not disputed.




                                            5                             PHDATA 6733956_3
        Case 3:17-cv-01734-JPW Document 50 Filed 02/08/19 Page 6 of 9




      44.     Not disputed that the cheerleading coaches jointly decided to suspend

B.L. from the cheerleading team. Disputed that the decision was based on

anything other than the Snap containing profanity. The record citation does not

support the claim that the decision was made based on more than the Snap

containing profanity. Moreover, Ms. Luchetta-Rump explicitly testified that the

Snap stating “love how me and [redacted] get told we need a year of JV before we

make varsity but that doesn’t matter to anyone else” did not violate any rules. Pl.’s

Ex. F, Luchetta-Rump Dep., Oct. 10, 2018, at 70:21–25.

      45.     Disputed. MASD authorized the cheerleading coaches to create and

enforce the Cheerleading Rules pursuant to which they suspended B.L. from the

cheerleading team. Pl.’s Ex. H, Green Dep., Oct. 10, 2018, at 13:10–19.

      46.     Not disputed that B.L.’s punishment consisted of her removal from

the cheerleading team.

      47.     Not disputed that B.L.’s father perceived her to be upset for about a

week or so.

      48.     Not disputed.

      49.     Not disputed.

      50.     Not disputed that there was no formal school board vote.




                                           6                             PHDATA 6733956_3
        Case 3:17-cv-01734-JPW Document 50 Filed 02/08/19 Page 7 of 9




      51.    Disputed as stated. Not disputed that the School Board “decided to

support the cheer coaches and their decision” to remove B.L. from the team and

allowed the punishment to stand over Mr. Levy’s objections. Pl.’s Ex. N.

      52.    Not disputed.

      53.    Not disputed.

      54.    Not disputed.

      55.    Not disputed that Ms. Luchetta-Rump testified that she personally

believes that issues concerning negative information communicated electronically

must be addressed for the cheerleading coaches to “avoid chaos” and maintain a

“team-like” environment.

      56.    Not disputed.

      57.    Not disputed that Ms. Luchetta-Rump testified at her deposition that

the Snap violates the PIAA rules and the Personal Conduct provision of the

Student Handbook as well as the “respect” and “negative information” provisions

of the Cheerleading Rules. Disputed that the District based the decision to punish

B.L. on anything other than the “respect” and “negative information” provisions of

the Cheerleading Rules; the record citation does not support this.

      58.    Not disputed.

      59.    Not disputed.

                                          7                            PHDATA 6733956_3
         Case 3:17-cv-01734-JPW Document 50 Filed 02/08/19 Page 8 of 9




        60.   Not disputed.

        61.   Not disputed that Ms. Luchetta-Rump testified that four out of eight of

B.L.’s teammates on the JV cheerleading squad as well as “at least four” out of the

eleven or twelve varsity cheerleaders were upset by the Court’s granting of a

preliminary injunction. Pl.’s Ex. F, Luchetta-Rump Dep., Oct. 10, 2018, at 62:23–

65:8.

        62.   This is an inadmissible statement of lay opinion. The cited testimony

was elicited from a 16-year old student without having explained the meaning of

the term “reasonable” or having established a foundation of experience,

knowledge, or legal training that would allow B.L. to offer a useful opinion within

the scope of Federal Rule of Evidence 701, rendering it inadmissible. Counsel

objected to MASD’s counsel’s attempts to elicit opinion testimony from B.L. that

she is not qualified to give. See, e.g., Pl.’s Ex. I, B.L. Dep., Oct. 24, 2018, at 54:4–

55:16, 56:20–60:9, 63:23–66:1, 89:22–90:15, 91:10–20; Pl.’s Ex. J, B.L. Dep.,

Nov. 21, 2018, at 16:11–22:9, 27:15–20. B.L. also testified that she believes it is

not “reasonable and appropriate” for a school district to force students to comply

with rules that violate their constitutional rights. Pl.’s Ex. J at 43:7–14.

        63.   Not disputed.

        64.   Not disputed.


                                           8                               PHDATA 6733956_3
        Case 3:17-cv-01734-JPW Document 50 Filed 02/08/19 Page 9 of 9




      65.    Not disputed.

      66.    The record citation does not support a claim that the Cheerleading

Rules are efficacious at teaching students that certain privileges come with greater

responsibilities and higher standards.

                                         Respectfully submitted,

                                           /s/ Arleigh P. Helfer III
                                         Theresa E. Loscalzo (PA 52031)
                                         Arleigh P. Helfer III (PA 84427)
                                         SCHNADER HARRISON SEGAL &
                                         LEWIS LLP
                                         1600 Market Street, Suite 3600
                                         Philadelphia, PA 19103
                                         (215) 751-2430
                                         ahelfer@schnader.com

                                         Molly Tack-Hooper (PA 307828)
                                         Mary Catherine Roper (PA 71107)
                                         AMERICAN CIVIL LIBERTIES UNION
                                         OF PENNSYLVANIA
                                         P.O. Box 60173
                                         Philadelphia, PA 19102

                                         Attorneys for Plaintiff


      Date: February 8, 2019




                                           9                            PHDATA 6733956_3
